DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 7/6/22. Claims 2 and 6 have been cancelled. Claims 1, 3-4, 7-8, 10, 16, and 19 have been amended. Claims 1, 3-5, and 7-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, 
Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections regarding non-responsive amendments are accordingly maintained as discussed in further detail below.
Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 1 and 16, Applicant asserts that the cited prior art does not teach, "altering, using the FMS, at least one operational variable for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range," (Remarks at pg. 8). Examiner, however, respectfully disagrees.
First, it is unclear whether the claim is intended to require the specific performance of “controlling the aircraft”, or whether this language is intentionally articulated as an expression of mere intended use (i.e. “intended for controlling the aircraft”). Second, Orhan does teach "altering, using the FMS, at least one operational variable for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range," (see e.g. at least ¶ 33, 99-100, 103, cl. 20, Fig. 7A-9C, and related text, alerting the flight crew of the under-performance condition and identifying instances of potential anomalies based on the comparisons; see also e.g. at least cl. 20, disclosing “an automated thrust control system, an automated thrust optimization system and combinations thereof whereby underperformance of the current takeoff can be detected and corrected by the pilot.”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A method of real-time analyzing, with a flight management system (FMS) of an aircraft, a takeoff sequence of the aircraft on a predetermined runway, the method comprising:
receiving at the FMS, from sensors on the aircraft, real-time variables including aircraft variables and condition variables wherein the aircraft variables include, an actual velocity of the aircraft and a real-time acceleration of the aircraft;
estimating, using the FMS, a final estimated velocity based on the actual velocity and the real-time acceleration wherein the final estimated velocity is an estimation of a velocity that will occur in the future of the takeoff sequence;
calculating a takeoff reference velocity with the FMS using at least one of the real-time variables, where the takeoff reference velocity represents a value of what the actual velocity of the aircraft should be at a given time based on the received real-time variables;
comparing, using the FMS, the final estimated velocity to the takeoff reference velocity, determining, using the FMS, if the final estimated velocity is within a predetermined range of the takeoff reference velocity; and
altering, using the FMS, at least one operational variable for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range."
This language is vague and indefinite for at least the following reasons:
Generally Unclear: The following expressions as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear:
“real-time variables including aircraft variables and condition variables” 
Namely, it is unclear whether the “aircraft variables” and “condition variables” are directed towards the same subject matter, and if not, what the term “condition variables” is intended to be directed towards (i.e. condition of what? Are these intended to be distinct from airplane variables?).
“a value of what the actual velocity of the aircraft should be at a given time based on the received real-time variables”
This language is vague and indefinite for at least several reasons. First, it is unclear whether this term (e.g. “should be) is intended to be directed towards a target value, a predicted value, an actual value, or something else.
Moreover, it is also unclear whether the terms “a value of … the actual velocity of the aircraft”, “the actual velocity of the aircraft” and “a value of what the actual velocity of the aircraft should be” are intended to be directed to the same or distinct subject matter (and if so, how so?). 
“real-time variables including aircraft variables and condition variables wherein the aircraft variables include, an actual velocity of the aircraft and a real-time acceleration of the aircraft;”
It is furthermore unclear whether the “real-time variables”, the “aircraft variables”, the “condition variables”, the “actual velocity and a real-time acceleration of the aircraft” are directed to the same or distinct subject matter (and if so, how?). 
Moreover, it is unclear whether all, some, or none of the terms recited above are “real-time”, “aircraft”, and/or “actual” (and if not, which ones, and how so?)
“in the future of the takeoff sequence”
This language is vague and indefinite as it is unclear what identifies the “present” and how is this differentiated from “the future”.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a value of what the actual velocity of the aircraft should be at a given time based on the received real-time variables”
“altering, using the FMS, at least one operational variable for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method of real-time analyzing, with a flight management system (FMS) of an aircraft, a takeoff sequence of the aircraft on a predetermined runway, the method comprising:
receiving at the FMS, from sensors on the aircraft, real-time operation and/or real-time aircraft condition variables including, a real-time actual velocity of the aircraft and a real-time actual acceleration of the aircraft;
estimating, using the FMS, a final estimated velocity based on the real-time actual velocity of the aircraft and/or the real-time actual acceleration of the aircraft wherein the final estimated velocity is an estimation of a velocity of the aircraft that will occur in 
calculating a takeoff reference velocity with the FMS using at least one of the real-time actual velocity of the aircraft and a real-time actual acceleration of the aircraft [where it is intended that the takeoff reference velocity represents a value of what the actual velocity of the aircraft should be at a given time based on the received real-time variables];
comparing, using the FMS, the final estimated velocity to the takeoff reference velocity, determining, using the FMS, if the final estimated velocity is within a predetermined range of the takeoff reference velocity; and
altering, using the FMS, at least one operational variable [intended for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range]."
Claims 3-5 and 7-15 are further rejected as depending on this claim.

Claim 5 recites: "The method of claim 4, wherein calculating the takeoff reference velocity comprises determining a takeoff velocity associated with a velocity to ensure lift of the aircraft from the predetermined runway."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 4, wherein calculating the takeoff reference velocity comprises determining a takeoff velocity associated with a velocity [intended to ensure lift of the aircraft from the predetermined runway]."

Claim 7 recites: "The method of claim 1, further comprising storing the real-time aircraft variables as at least one of a weight value, balance value, pressure altitude value, temperature value, and flap/slat configuration value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, further comprising storing the real-time aircraft operation and/or real-time aircraft condition variables as at least one of a weight value, balance value, pressure altitude value, temperature value, and flap/slat configuration value."

Claim 8 recites: "The method of claim 1, further comprising storing the real-time condition variables as at least one of a runway coefficient, wind speed, wind direction, temperature value, and pressure value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, further comprising storing the real-time aircraft operation and/or real-time aircraft condition variables as at least one of a runway coefficient, wind speed, wind direction, temperature value, and pressure value."

Claim 16 recites: "An aircraft flight management system for analyzing a takeoff sequence for an aircraft, the aircraft flight management system comprising:
memory storing runway information associated with the runway from which the aircraft will depart;
an onboard computer processor for collecting variables comprising: real-time aircraft variables and real-time condition variables that influence an actual velocity of the aircraft;
for calculating values including: a takeoff reference velocity associated with the runway information, the real-time aircraft variables, and the real-time condition variables, a real-time takeoff value associated with the actual velocity and the runway information, and a takeoff requirement value associated with the takeoff reference velocity; and
for determining if the real-time takeoff value is within a predetermined range of the takeoff requirement value; and
for altering at least one operational variable for controlling the aircraft when the real-time takeoff value is not within the predetermined range."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Omitting Essential Elements/Steps/Structure: This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the functional limitations, the onboard computer processor, and the invention as a whole. See MPEP § 2172.01. The omitted elements are: the means for performing the following steps: 
“for calculating values including: a takeoff reference velocity associated with the runway information, the real-time aircraft variables, and the real-time condition variables, a real-time takeoff value associated with the actual velocity and the runway information, and a takeoff requirement value associated with the takeoff reference velocity; and
“for determining if the real-time takeoff value is within a predetermined range of the takeoff requirement value;” and
“for altering at least one operational variable for controlling the aircraft when the real-time takeoff value is not within the predetermined range”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An aircraft flight management system for analyzing a takeoff sequence for an aircraft, the aircraft flight management system comprising:
memory storing runway information associated with the runway from which the aircraft will depart;
an onboard computer processor configured for: 
collecting operation and/or real-time aircraft 
,operation and/or real-time aircraft condition variables

[intended for controlling the aircraft when the real-time takeoff value is not within the predetermined range]."
Claims 17-20 are further rejected as depending on this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orhan (US 2019/03546644 A1).

Regarding claim 1, Orhan discloses a method of real-time analyzing, with a flight management system (FMS) of an aircraft, a takeoff sequence of the aircraft on a predetermined runway (see e.g. at least Abstract, Fig. 2-3, and related text), the method comprising:
receiving at the FMS (e.g. at least apparatus, flight management system, avionics systems 1006, see e.g. at least ¶ 28, Fig. 10-11, and related text), from sensors on the aircraft (e.g. at least sensors, see e.g. at least ¶ 6-12), real-time aircraft operation and/or real-time aircraft condition variables including, a real-time actual velocity of the aircraft and a real-time actual acceleration of the aircraft (e.g. at least airspeed, revolutions per minute (RPM) of an engine, temperature and pressure, acceleration, thrust, friction from slope, drag from friction, see e.g. at least ¶ 6-12, Fig. 9A-11, and related text);
estimating, using the FMS, a final estimated velocity based on the real-time actual velocity of the aircraft and/or the real-time actual acceleration of the aircraft wherein the final estimated velocity is an estimation of a velocity of the aircraft that will occur in the takeoff sequence (id., predicting future speed calculations of takeoff of the aircraft);
calculating a takeoff reference velocity with the FMS using at least one of the real-time actual velocity of the aircraft and a real-time actual acceleration of the aircraft, [where it is intended that the takeoff reference velocity represents a value of what the actual velocity of the aircraft should be at a given time based on the received real-time variables];
comparing, using the FMS, the final estimated velocity to the takeoff reference velocity, determining, using the FMS, if the final estimated velocity is within a predetermined range of the takeoff reference velocity (e.g. at least V1, 80 knots, threshold, id., see also e.g. at least ¶ 33, 99-100, 103, cl. 20, Fig. 7A-9C, and related text); and
altering, using the FMS, at least one operational variable [intended for controlling the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range] (id., alerting the flight crew of the under-performance condition and identifying instances of potential anomalies based on the comparisons; see also e.g. at least cl. 20, disclosing “an automated thrust control system, an automated thrust optimization system and combinations thereof whereby underperformance of the current takeoff can be detected and corrected by the pilot.”).

Regarding claim 3, Orhan discloses that calculating the takeoff reference velocity comprises determining a decision velocity associated with a velocity at which the aircraft is capable of braking without overrunning the predetermined runway (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 4, Orhan discloses that calculating the takeoff reference velocity comprises determining a rotation velocity associated with a velocity at which a rotation of the aircraft is initiated to depart from a runway during the takeoff sequence (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 5, Orhan discloses that calculating the takeoff reference velocity comprises determining a takeoff velocity associated with a velocity [intended to ensure lift of the aircraft from the predetermined runway] (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 7, Orhan discloses storing the real-time aircraft operation and/or real-time aircraft condition variables as at least one of a weight value, balance value, pressure altitude value, temperature value, and flap/slat configuration value (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 8, Orhan discloses storing the real-time aircraft operation and/or real-time aircraft condition variables as at least one of a runway coefficient, wind speed, wind direction, temperature value, and pressure value (see e.g. at least ¶ 6-12, 33, 40-52, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 9, Orhan discloses that the actual velocity is outside the predetermined range of the takeoff reference velocity (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 10, Orhan discloses that the actual velocity is outside the predetermined range of the takeoff reference velocity (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 11, Orhan discloses that altering at least one operational variable of the aircraft when the comparing indicates the final estimated velocity is not within the predetermined range comprises at least one of increasing thrust, adjusting a flap mounted to the aircraft, or adjusting a slat mounted to the aircraft (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 12, Orhan discloses processing a takeoff sequence check (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 13, Orhan discloses calculating an optimal take off sequence (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 14, Orhan discloses determining if an Engineered Material Arresting System is present on the predetermined runway (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 15, Orhan discloses that the FMS sends a signal indicating when the actual velocity is equal to the takeoff reference velocity (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 16, Orhan discloses an aircraft flight management system for analyzing a takeoff sequence for an aircraft (see e.g. at least Abstract, Fig. 10-11, and related text), the aircraft flight management system comprising:
memory storing runway information associated with the runway from which the aircraft will depart (e.g. at least memory 1104, processor 1102, see e.g. at least ¶ 6-12, 28, 96, 106, Fig. 5-6, 11, and related text);
an onboard computer processor (e.g. at least computing device 1100, 1002, processor 1102, computing device 1002, Fig. 10-11, and related text) configured for: 
collecting real-time aircraft operation and/or real-time aircraft condition variables that influence an actual velocity of the aircraft (e.g. at least input, see e.g. at least ¶ 6-12);
 calculating values including, a takeoff reference velocity associated with the runway information, the real-time aircraft operation and/or real-time aircraft condition variables, a real-time takeoff value associated with the actual velocity and the runway information, and a takeoff requirement value associated with the takeoff reference velocity (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text); 
 determining if the real-time takeoff value is within a predetermined range of the takeoff requirement value (e.g. at least V1, 80 knots, threshold, id., see also e.g. at least ¶ 33, 99-100, 103, cl. 20, Fig. 7A-9C, and related text); and
 altering at least one operational variable [intended for controlling the aircraft when the real-time takeoff value is not within the predetermined range] (id., alerting the flight crew of the under-performance condition and identifying instances of potential anomalies based on the comparisons; see also e.g. at least cl. 20, disclosing “an automated thrust control system, an automated thrust optimization system and combinations thereof whereby underperformance of the current takeoff can be detected and corrected by the pilot.”).

Regarding claim 17, Orhan discloses a control and display unit (see e.g. at least Fig. 11, and related text).

Regarding claim 18, Orhan discloses a throttle control (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 19, Orhan discloses sensors including an inertial sensor (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Regarding claim 20, Orhan discloses aircraft at least one of or both flaps and slats mounted to the aircraft (see e.g. at least ¶ 6-12, 33, 99-100, 103, cl. 20, Fig. 7A-11, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662